Exhibit 10.1

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of November 2, 2020, is by and among Allegro MicroSystems, Inc., a
Delaware corporation (the “Corporation”), Sanken Electric Co., Ltd, a Japanese
corporation (“Sanken”) and OEP SKNA, L.P., a Cayman Islands exempted limited
partnership (“OEP” and, together with Sanken and any other Person who may become
a party hereto pursuant to Section 13(c), each a “Stockholder” and,
collectively, the “Stockholders”).

WHEREAS, the Corporation, OEP, Sanken and each of the other Persons listed on
the signature pages thereto were parties to that certain Registration Rights
Agreement, dated as of October 3, 2017 (the “Original Agreement”) and that
certain Sale and Subscription Agreement, dated as of July 18, 2017 (the
“Subscription Agreement”), pursuant to which, among other things, OEP agreed to
purchase, and the Corporation sold to OEP, certain common stock;

WHEREAS, in connection with the proposed initial public offering by the
Corporation (the “Initial Public Offering”), the Corporation and the
Stockholders desire to amend, restate and replace the Original Agreement in its
entirety as more fully described herein and that all Stockholders other than
Sanken and OEP have agreed to the termination of their registration rights and,
upon proper execution and delivery of this Agreement, this Agreement will amend,
restate and replace the Original Agreement in its entirety and the Original
Agreement shall be of no further force or effect; and

NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

Section 1.    Definitions. As used in this Agreement, the following terms shall
have the following meanings, and terms used herein but not otherwise defined
herein shall have the meanings assigned to them in the Stockholders’ Agreement:

“Adverse Disclosure” shall mean public disclosure of material non-public
information that, in the Board’s good faith judgment, after consultation with
outside counsel to the Corporation, (i) would be required to be made in any
report or Registration Statement filed with the SEC by the Corporation so that
such report or Registration Statement would not be materially misleading;
(ii) would not be required to be made at such time but for the filing,
effectiveness or continued use of such report or Registration Statement; and
(iii) the Corporation has a bona fide business purpose for not disclosing
publicly.

“Affiliate” shall mean, with respect to any Person, an “affiliate” as defined in
Rule 405 of the regulations promulgated under the Securities Act and with
respect to any Stockholder, an “affiliate” as defined in Rule 405 of the
regulations promulgated under the Securities Act and any investment fund,
vehicle or holding company of which such Stockholder or any Affiliate of such
Stockholder serves as the general partner, managing member or discretionary
manager or advisor; provided, however, that (i) an Affiliate shall not include
any portfolio company (including any investment in a portfolio company) of OEP
and (ii) none of Sanken, the Corporation or any of their respective Subsidiaries
or controlling Affiliates shall be deemed to be an Affiliate of any Stockholder
or any of such Stockholder’s other Affiliates



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the preamble hereto.

“Automatic Shelf Registration Statement” shall have the meaning set forth in
Rule 405 (or any successor provision) of the Securities Act.

“Board” shall mean the board of directors or equivalent governing body of the
Corporation.

“Common Stock” shall mean the common shares issued in the Initial Public
Offering.

“Corporation” shall have the meaning set forth in the preamble hereto.

“Corporation/Holder Indemnitees” shall have the meaning set forth in
Section 9(b).

“Demand Delay” shall have the meaning set forth in Section 4(c).

“Demand Notice” shall have the meaning set forth in Section 4(a).

“Demand Registration” shall have the meaning set forth in Section 4(a).

“Equity Securities” shall mean, with respect to any Person, any (i) shares of
capital stock, equity interests, voting securities or other ownership interests
in such Person or (ii) options, warrants, calls, subscriptions, “phantom”
rights, interest appreciation rights, performance units, profits interests or
other rights or convertible or exchangeable securities in such Person.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute thereto and the rules and regulations of the SEC
promulgated thereunder.

“FINRA” shall mean the U.S. Financial Industry Regulatory Authority.

“Holder Indemnitees” shall have the meaning set forth in Section 9(a).

“Immediate Family Member” shall mean as to any individual, such individual’s
parents, mother-in-law, father-in-law, spouse, brother or sister, brother-in-law
or sister-in-law, son-in-law or daughter-in-law and children (including by way
of adoption), and any person who either lives in the same household as, provides
material support to, or receives material support from, such individual.

“Indemnified Party” shall have the meaning set forth in Section 9(c).

“Indemnifying Party” shall have the meaning set forth in Section 9(c).

“Initial Public Offering” means the consummation of the Corporation’s initial
underwritten public offering of common stock that is registered under the
Securities Act and that results in such common stock being listed on (i) the
Nasdaq Stock Market or (ii) such other securities exchange determined by the
Board.

 

2



--------------------------------------------------------------------------------

“In-Kind Distribution” shall have the meaning set forth in Section 7(a).

“Interests” shall mean all shares or other equity interests (including, for the
avoidance of doubt, the Common Stock) existing or hereafter authorized of any
class or series of the Corporation, which has the right (subject always to the
rights of any class or series of preferred equity interests of the Corporation)
to participate in the distribution of the assets and earnings of the Corporation
without limit as to per share amount, including any equity interests into which
Interests may be converted or exchanged (as a result of a recapitalization,
share exchange or similar event) or are issued with respect to Interests,
including with respect to any stock split or stock dividend, or a successor
security.

“Long-Form Registrations” shall have the meaning set forth in Section 4(a).

“Losses” shall have the meaning set forth in Section 9(a).

“Marketed Underwritten Shelf Take-Down” shall have the meaning set forth in
Section 3(d)(i).

“Marketed Underwritten Shelf Take-Down Participating Holder” shall have the
meaning set forth in Section 3(d)(ii).

“Marketed Underwritten Shelf Take-Down Participation Notice” shall have the
meaning set forth in Section 3(d)(ii).

“Marketed Underwritten Shelf Take-Down Selling Holders” shall have the meaning
set forth in Section 3(d)(ii).

“Non-Marketed Underwritten Shelf Take-Down” shall mean any Underwritten Shelf
Take-Down that is not a Marketed Underwritten Shelf Take-Down.

“Notice” shall have the meaning set forth in Section 4(a).

“OEP” shall mean OEP SKNA, L.P., a Cayman Islands exempted limited partnership,
and its Permitted Transferees.

“Permitted Transfer” shall mean one or more Transfers by a Stockholder of
Interests (i) to one or more of its Affiliates, (ii) to any Immediate Family of
such Stockholder for estate planning purposes or to one or more trusts, family
partnerships or other entities (in each case, organized under the laws of the
United States or any political subdivision thereof) for the benefit of such
Stockholder or such Stockholder’s Immediate Family, (iii) to the estate of such
Stockholder, (iv) if the transferring Stockholder is OEP, with the prior written
consent of Sanken, (v) if the transferring Stockholder is Sanken, with the prior
written consent of OEP or (vi) if the transferring Stockholder is Sanken or OEP,
made after the three (3) year anniversary of the date of the Stockholders’
Agreement, but subject, in the case of clauses (iv), (v) and (vi), to compliance
with Section 5(d) of the Stockholders’ Agreement. For the avoidance of doubt,
any such Permitted Transfer by a Stockholder may also include a transfer of any
of the rights of such Stockholder under this Agreement as contemplated by
Section 13(c).

 

3



--------------------------------------------------------------------------------

“Permitted Transferee” shall mean a Person receiving an Interest pursuant to a
Permitted Transfer.

“Person” shall mean any natural person, corporation, limited partnership,
general partnership, limited liability company, joint stock company, joint
venture, association, company, estate, trust, bank trust company, land trust,
business trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

“Piggyback Notice” shall have the meaning set forth in Section 5(a).

“Piggyback Registration” shall have the meaning set forth in Section 5(a).

“Proceeding” shall mean an action, claim, suit, arbitration or proceeding before
any governmental authority (including an investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

“Prospectus” shall mean any prospectus included in, or relating to, any
Registration Statement (including any preliminary prospectus, any prospectus
that discloses information previously omitted from a prospectus filed as part of
an effective Registration Statement in reliance upon Rule 430A or Rule 430B
promulgated under the Securities Act and any “issuer free writing prospectus”
(as defined in Rule 433 under the Securities Act)), as amended or supplemented
by any prospectus supplement, with respect to the terms of the offering of any
portion of the Registrable Securities covered by such Registration Statement,
and all other amendments and supplements to such prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such prospectus.

“Public Offering” shall mean the sale of Interests to the public pursuant to an
effective Registration Statement (other than Form S-4 or Form S-8 or any similar
or successor form) filed under the Securities Act or any comparable law or
regulatory scheme of any foreign jurisdiction.

“Qualified Independent Underwriter” means a “qualified independent underwriter”
within the meaning of FINRA Rule 5121.

“Registrable Securities” shall mean any Interests currently held or hereafter
acquired, directly or indirectly, by the Stockholders and any other securities
issued with respect to (or issuable upon the conversion, exchange or exercise of
any warrant, right or other security which is issued with respect to) any such
Interests by way of share split, share dividend, recapitalization, merger,
exchange or similar event or otherwise. As to any particular Registrable
Securities, once issued such securities shall cease to be Registrable Securities
when (i) they are sold pursuant to an effective Registration Statement under the
Securities Act, (ii) a Registration Statement on Form S-8 (or any successor
form) covering such securities is effective and such securities may be resold by
the holder thereof without volume limitations or other restrictions, (iii) they
are sold pursuant to Rule 144, (iv) they shall have ceased to be outstanding,
(v) they have been sold in a private transaction in which the transferor’s
rights under this Agreement are not assigned to the transferee of the securities
or (vi) they are able to be sold under Rule 144 in any and all three month
periods without volume limitations or other restrictions, they do not bear any
restrictive legend and such securities held by a Stockholder, together with
Registrable

 

4



--------------------------------------------------------------------------------

Securities held by such Stockholder’s Affiliates, do not represent more than
three percent (3%) of the then outstanding Interests, provided that this clause
(vi) will not cause Interests held by any Stockholder to cease to be Registrable
Securities for so long as such Stockholder continues to hold Registrable
Securities. No Registrable Securities may be registered under more than one
Registration Statement at any one time.

“Registration Statement” shall mean any registration statement of the
Corporation under the Securities Act that covers the public offering of any of
the Registrable Securities in accordance with the intended methods of
distribution thereof pursuant to the provisions of this Agreement, including any
related Prospectus, amendments and supplements to such registration statement or
Prospectus, including post-effective amendments, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.

“Representatives” shall have the meaning set forth in Section 13(k).

“Rule 144” shall mean Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

“Sanken” shall mean Sanken Electric Co., Ltd., a Japanese corporation, and its
Permitted Transferees.

“SEC” shall mean the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.

“Shelf Holder” shall have the meaning set forth in Section 3(a).

“Shelf Registration Notice” shall have the meaning set forth in Section 3(a).

“Shelf Registration Statement” shall mean a Registration Statement of the
Corporation filed with the SEC on a Form S-3 (or any similar or successor form)
for an offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act (or any similar rule that may be adopted by the SEC) covering the
resale of Registrable Securities by the Shelf Holders.

“Shelf Suspension” shall have the meaning set forth in Section 3(c).

“Shelf Take-Down” shall mean any offering or sale of Registrable Securities by a
Shelf Holder pursuant to a Shelf Registration Statement.

“Short-Form Registrations” shall have the meaning set forth in Section 4(a).

“Stockholder” shall have the meaning as set forth in the preamble hereto.

“Stockholders’ Agreement” shall mean that certain stockholders’ agreement by and
among Sanken, the Corporation and OEP, dated as of September 30, 2020.

 

5



--------------------------------------------------------------------------------

“Subsidiary” means as to a Person, any corporation, partnership, limited
liability company or other organization, whether incorporated or unincorporated,
of which at least a majority of the securities or other interests having by
their terms voting power to elect a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization is directly or indirectly beneficially owned or controlled by such
party or by any one or more of its Subsidiaries, or by such party and one or
more of its subsidiaries.

“Take-Down Notice” shall have the meaning set forth in Section 3(d)(i).

“Transfer” shall mean to directly sell, exchange, transfer, hypothecate,
negotiate, gift, convey in trust, pledge, assign, encumber, or otherwise dispose
of, or by adjudication of the Stockholder as bankrupt, by assignment for the
benefit of creditors, by attachment, levy or other seizure by any creditor
(whether or not pursuant to judicial process), or by passage or distribution of
an Interest under judicial order or legal process, carry out or permit the
transfer of, all or any portion of such Stockholder’s Interest.

“Underwritten Registration” or “Underwritten Offering” shall mean a registration
in which securities of the Corporation are sold to an underwriter for reoffering
to the public.

“Underwritten Shelf Take-Down” shall have the meaning set forth in
Section 3(d)(i).

“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405 (or
any successor provision) of the Securities Act.

Section 2.    Holders of Registrable Securities. A Person is deemed, and shall
only be deemed, to be a holder of Registrable Securities if such Person owns
Registrable Securities or has a right to acquire such Registrable Securities and
such Person is a Stockholder.

Section 3.    Shelf Registrations.

(a)    Filing. Upon the one year anniversary of an Initial Public Offering
(unless otherwise agreed in writing by each Stockholder), subject to the
Corporation’s rights under Section 3(c) and the limitations set forth in
Section 3(d), the Corporation shall (i) promptly (but in any event no later than
twenty (20) days prior to the date such Shelf Registration Statement is filed)
give written notice (a “Shelf Registration Notice”) of the proposed registration
to all Stockholders that hold Registrable Securities and (ii) use its reasonable
best efforts to file within 30 days after such anniversary with the SEC the
Shelf Registration Statement and cause such Shelf Registration Statement to
become effective under the Securities Act as soon as reasonably practicable
thereafter (which Shelf Registration Statement shall be designated and filed by
the Corporation as an Automatic Shelf Registration Statement if the Corporation
is a Well-Known Seasoned Issuer at the time of filing such Shelf Registration
Statement with the SEC) for all Registrable Securities held by the Stockholders
(or, if a Stockholder determines to not include all of its Registrable
Securities therein, such lesser amount as such Stockholder shall request to the
Corporation in writing), together with all or such portion of the Registrable
Securities of any such other holder or holders of Registrable Securities as are
specified in a written request received by the Corporation within fifteen
(15) days after such Shelf Registration Notice is given (each such other holder
of Registrable Securities, and each Stockholder with Registrable Securities
registered on such Shelf Registration Statement from time to time, as the case
may be,

 

6



--------------------------------------------------------------------------------

a “Shelf Holder”); provided, however, that if the Corporation is permitted by
applicable law to add selling stockholders to a Shelf Registration Statement
without filing a post-effective amendment, a holder may request the inclusion of
additional Registrable Securities in such Shelf Registration Statement at any
time or from time to time, and the Corporation shall add such Registrable
Securities to the Shelf Registration Statement as promptly as reasonably
practicable, and such holder of Registrable Securities shall be deemed a Shelf
Holder. Notwithstanding anything to the contrary, in no event shall the
Corporation be required to file, or maintain the effectiveness of, a Shelf
Registration Statement pursuant to Section 3(a) at any time if Form S-3 (or any
similar or successor form) is not available to the Corporation at such time. To
the extent the Corporation is a Well-Known Seasoned Issuer, the Corporation
shall use its commercially reasonable efforts to remain a Well-Known Seasoned
Issuer (and not become an ineligible issuer (as defined in Rule 405 under the
Securities Act)) during the period during which an Automatic Shelf Registration
Statement is required to remain effective pursuant to this Agreement. If the
Corporation does not pay the filing fee covering the Registrable Securities at
the time such Automatic Shelf Registration Statement is filed, the Corporation
agrees to pay such fee at such time or times as the Registrable Securities are
to be sold. If such Automatic Shelf Registration Statement has been outstanding
for at least three (3) years, prior to the end of the third (3rd) year the
Corporation shall file a new Automatic Shelf Registration Statement covering the
Registrable Securities. If at any time when the Corporation is required to
re-evaluate its Well-Known Seasoned Issuer status the Corporation determines
that it is not a Well-Known Seasoned Issuer, the Corporation shall use its
commercially reasonable best efforts to refile the Shelf Registration Statement
on Form S-3 (or any similar or successor form), and, if and for so long as such
form is not available, Form S-l (or any similar or successor form), and keep
such Registration Statement effective during the period during which such
Registration Statement is required to be kept effective hereunder.

(b)    Continued Effectiveness. Except as otherwise agreed by each Stockholder,
the Corporation shall use its reasonable best efforts to keep such Shelf
Registration Statement filed pursuant to Section 3(a) continuously effective
under the Securities Act in order to permit the Prospectus forming a part
thereof to be usable by the Shelf Holders until the earlier of (i) the date as
of which all Registrable Securities registered by such Shelf Registration
Statement have been sold and (ii) such shorter period as the Stockholders who
hold Registrable Securities that are registered on such Shelf Registration
Statement and have not been sold may determine.

(c)    Suspension of Filing or Registration. If the Corporation shall furnish to
the Shelf Holders a certificate signed by a Chief Executive Officer or
equivalent senior executive of the Corporation stating that the filing,
effectiveness or continued use of the Shelf Registration Statement would require
the Corporation to make an Adverse Disclosure, then the Corporation shall have a
period of not more than forty-five (45) days or if shorter the period to the
filing by the Corporation of its next quarterly report on Form 10-Q or annual
report on Form 10-K, or such longer period as each of the Stockholders who hold
Registrable Securities that are registered in such Shelf Registration Statement
shall consent to in writing, within which to delay the filing or effectiveness
(but not the preparation) of such Shelf Registration Statement or, in the case
of a Shelf Registration Statement that has been declared effective, to suspend
the use by Shelf Holders of such Shelf Registration Statement (in each case, a
“Shelf Suspension”); provided, however, that, unless consented to in writing by
each Stockholder who holds Registrable Securities that are registered in such
Shelf Registration Statement, the Corporation

 

7



--------------------------------------------------------------------------------

shall not be permitted to exercise more than three (3) Shelf Suspensions
(pursuant to this Section 3(c)) and Demand Delays (pursuant to Section 4(c)) in
the aggregate during any twelve (12)-month period, or exercise any Shelf
Suspensions or Demand Delays for a period longer than ninety (90) days in the
aggregate during any twelve (12)-month period. Each Shelf Holder shall keep
confidential in the manner contemplated by Section 13(k) the fact that a Shelf
Suspension is in effect, the certificate referred to above and its contents, in
each case for the permitted duration of the Shelf Suspension or until otherwise
notified by the Corporation in accordance with Section 13(k). In the case of a
Shelf Suspension that occurs after the effectiveness of the Shelf Registration
Statement, the Shelf Holders agree to suspend use of the applicable Prospectus
for the permitted duration of such Shelf Suspension in connection with any sale
or purchase of, or offer to sell or purchase, Registrable Securities, upon
receipt of the certificate referred to above. The Corporation shall immediately
notify the Shelf Holders upon the termination of any Shelf Suspension, and
(A) in the case of a Shelf Registration Statement that has not been declared
effective, shall promptly thereafter file the Shelf Registration Statement and
use its reasonable best efforts to have such Shelf Registration Statement
declared effective under the Securities Act, and (B) in the case of an effective
Shelf Registration Statement, shall amend or supplement the Prospectus, if
necessary, so it does not contain any material misstatement or omission prior to
the expiration of the Shelf Suspension and furnish to the Shelf Holders such
number of copies of the Prospectus as so amended or supplemented as the Shelf
Holders may reasonably request. The Corporation agrees, if necessary, to
supplement or make amendments to the Shelf Registration Statement if required by
the registration form used by the Corporation for such registration or by the
instructions applicable to such registration form or by the Securities Act or
the rules or regulations promulgated thereunder or as may reasonably be
requested by any Stockholder who holds Registrable Securities that are
registered in such Shelf Registration Statement and have not been sold. For the
avoidance of doubt, except as provided herein, in the event that any trading
policy, equity ownership guidelines (including with respect to the use of
Rule 10b5-1 plans and preclearance or notification to the Corporation of any
trades in the Corporation’s securities) or similar guideline or policy of the
Corporation with respect to the trading of securities of the Corporation would
restrict the sale of securities under the Shelf Registration or a Demand
Registration, then other than during a Shelf Suspension or Demand Delay as
provided hereunder, the Corporation’s obligations with respect to a Shelf
Registration or a Demand Registration shall not be affected by such restriction
but rather the Corporation shall make disclosures such that such guidelines or
policies would not restrict such sale.

(d)    Requests for Registration Shelf Take-Downs.

(i)    Initiation of Shelf Take-Downs. If a Shelf Registration Statement has
been filed and is effective, then each Stockholder (but no other Stockholders)
may from time to time initiate a Shelf Take-Down by delivering a notice to the
Corporation (a “Take-Down Notice”) stating that it intends to effect a Shelf
Take-Down that is reasonably expected to result in aggregate gross cash proceeds
in excess of $50,000,000 and that such Shelf Take-Down shall be subject to
compliance with the requirements of this Section 3(d) (if and to the extent
applicable to such Shelf Take-Down). The Take-Down Notice shall indicate whether
such Shelf Take-Down will be in the form of an Underwritten Offering (an
“Underwritten Shelf Take-Down”) and, with respect to any Underwritten Shelf
Take-Down, whether such Underwritten Shelf Take-Down will involve a customary
“road show” (including an “electronic road show”) or other

 

8



--------------------------------------------------------------------------------

substantial marketing effort by the underwriters (a “Marketed Underwritten Shelf
Take-Down”); provided, that any such Underwritten Shelf Take-Down shall be
deemed to be, for purposes of Section 4, a Demand Registration and subject to
the limitations contained in Section 4(a); provided, further, that the
Corporation shall not be obligated to initiate an Underwritten Shelf Take-Down
relating to any Take-Down Notice delivered pursuant to this Section 3(d) if the
“launch” of such Underwritten Shelf Take-Down would occur within a period of
sixty (60) days after the pricing of any other Underwritten Shelf Take-Down
relating to a request under this Section 3(d) or within a period of sixty
(60) days after the effective date of any Registration Statement relating to any
registration request under Section 4(a).

(ii)    Marketed Underwritten Shelf Take-Downs. If such Shelf Take-Down is a
Marketed Underwritten Shelf Take-Down, then the initiating Stockholder shall
also deliver the Take-Down Notice to all other Shelf Holders as far in advance
of the completion of such Shelf Take-Down as shall be reasonably practicable in
light of the circumstances applicable to such Shelf Take-Down and permit each
such Shelf Holder to include its Registrable Securities included on such Shelf
Registration Statement in the Marketed Underwritten Shelf Take-Down if such
Shelf Holder notifies the initiating Stockholder and the Corporation within five
(5) days after delivery of the Take-Down Notice to such Shelf Holder. Each such
Take-Down Notice shall set forth (A) the total number of Registrable Securities
expected to be offered and sold in such Marketed Underwritten Shelf Take-Down,
(B) the expected plan of distribution of such Marketed Underwritten Shelf
Take-Down, (C) an invitation to each other Shelf Holder to elect (such other
Shelf Holders who make such an election being “Marketed Underwritten Shelf
Take-Down Participating Holders” and, together with the initiating Stockholder
and all other Persons who otherwise are transferring, or have exercised a
contractual or other right to transfer, Registrable Securities in connection
with such Marketed Underwritten Shelf Take-Down, the “Marketed Underwritten
Shelf Take-Down Selling Holders”) to include in the Marketed Underwritten Shelf
Take-Down Registrable Securities held by such Marketed Underwritten Shelf
Take-Down Participating Holder (on the terms set forth in this Section 3(d)) and
(D) the action or actions required (including the timing thereof) in connection
with such Marketed Underwritten Shelf Take-Down with respect to each such other
Shelf Holder that elects to exercise such right (including the delivery of one
or more certificates representing Registrable Securities of such other Shelf
Holder to be sold in such Marketed Underwritten Shelf Take-Down). Upon delivery
of such Take-Down Notice, each such other Shelf Holder may elect to sell
Registrable Securities in such Marketed Underwritten Shelf Take-Down, at the
same price per Registrable Security and pursuant to the same terms and
conditions with respect to payment for the Registrable Securities as agreed to
by such initiating Stockholder, by sending an irrevocable written notice (a
“Marketed Underwritten Shelf Take-Down Participation Notice”) to such initiating
Stockholder within the time period specified in such Take-Down Notice,
indicating its, his or her election to sell up to the number of Registrable
Securities in the Marketed Underwritten Shelf Take-Down specified by such other
Shelf Holder in such Marketed Underwritten Shelf Take-Down Participation Notice
(on the terms set forth in this Section 3(d)). With respect to such Marketed
Underwritten Shelf Take-Down, the Corporation shall, if so requested by such
Stockholder, file and effect an amendment or supplement of the Shelf

 

9



--------------------------------------------------------------------------------

Registration Statement for such purpose as soon as practicable. With respect to
such Marketed Underwritten Shelf Take-Down, in the event that a Shelf Holder
otherwise would be entitled to participate in such Marketed Underwritten Shelf
Take-Down pursuant to this Section 3(d), the right of such Shelf Holder to
participate in such Marketed Underwritten Shelf Take-Down shall be conditioned
upon such Shelf Holder’s participation in such underwriting and the inclusion of
such Shelf Holder’s Registrable Securities in the underwriting to the extent
provided herein. The Corporation shall, together with all Shelf Holders that are
permitted to distribute their securities through such Marketed Underwritten
Shelf Take-Down, enter into an underwriting agreement in customary form with the
underwriter or underwriters selected in accordance with Section 11. In the event
that the underwriter determines that marketing factors (including an adverse
effect on the per share offering price) require a limitation on the number of
Registrable Securities which would otherwise be included in such Shelf
Take-Down, the underwriter may limit the number of Registrable Securities which
would otherwise be included in such Shelf Take-Down in the same manner as
described in Section 4(b) with respect to a limitation of Interests to be
included in a Demand Registration.

(iii)    Non-Marketed Underwritten Shelf Take-Downs. With respect to any
Underwritten Shelf Take-Down that is not a Marketed Underwritten Shelf
Take-Down, the Corporation shall, if so requested by the initiating Stockholder,
file and effect an amendment or supplement of the Shelf Registration Statement
for such purpose as soon as practicable. With respect to such Underwritten Shelf
Take-Down, in the event that a Shelf Holder otherwise would be entitled to
participate in such Underwritten Shelf Take-Down pursuant to this Section 3(d),
the right of such Shelf Holder to participate in such Underwritten Shelf
Take-Down shall be conditioned upon such Shelf Holder’s participation in such
underwriting and the inclusion of such Shelf Holder’s Registrable Securities in
the underwriting to the extent provided herein. The Corporation shall, together
with all Shelf Holders that are permitted to distribute their securities through
such Underwritten Shelf Take-Down, enter into an underwriting agreement in
customary form with the underwriter or underwriters selected in accordance with
Section 11. In the event that the underwriter determines that marketing factors
(including an adverse effect on the per share offering price) require a
limitation on the number of Registrable Securities which would otherwise be
included in such Underwritten Shelf Take-Down, the underwriter may limit the
number of Registrable Securities which would otherwise be included in such
Underwritten Shelf Take-Down in the same manner as described in Section 4(b)
with respect to a limitation of Interests to be included in a Demand
Registration.

For the avoidance of doubt, it is understood that in order to be entitled to
exercise its, his or her right to sell Registrable Securities in an Underwritten
Shelf Take-Down pursuant to this Section 3(d), each such Shelf Holder must
agree, on a several and not joint basis, to make the same representations,
warranties, covenants, indemnities and other agreements, if any, as the
initiating Stockholder agrees to make in connection with the Underwritten Shelf
Take-Down. Notwithstanding the delivery of any Take-Down Notice, all
determinations as to whether to complete any Underwritten Shelf Take-Down and as
to the timing, manner, price and other terms of any Underwritten Shelf Take-Down
shall be at the sole discretion of the initiating Stockholder (or, if both
Stockholders are participating in such Underwritten Shelf Take-Down, at the

 

10



--------------------------------------------------------------------------------

discretion of both Stockholders, as agreed in good faith). Each Stockholder
agrees to reasonably cooperate with each of the other Shelf Holders to establish
notice, delivery and documentation procedures and measures to facilitate such
other Shelf Holder’s participation in future potential Underwritten Shelf
Take-Downs by such Stockholder pursuant to this Section 3(d). In the event that
the initiating Stockholder shall have determined not to participate in an
Underwritten Shelf Take-Down, the other Stockholder may elect to continue with
such Underwritten Shelf Take-Down in accordance with Section 4(d) as if it were
the initiating Stockholder.

Section 4.    Demand Registrations.

(a)    Requests for Registration. Subject to the following paragraphs of this
Section 4(a), following the Initial Public Offering (but not including the
Initial Public Offering), each Stockholder shall have the right, by delivering
or causing to be delivered a written notice to the Corporation, to require the
Corporation to register, pursuant to the terms of this Agreement, under and in
accordance with the provisions of the Securities Act, the sale by such
Stockholder of a number of Registrable Securities specified by such Stockholder,
in each case on Form S-1 or any similar or successor long-form registration
(“Long-Form Registrations”) or, if available, on Form S-3 or any similar or
successor short-form registration (“Short-Form Registrations”) (any such written
notice, a “Demand Notice” and any such registration, a “Demand Registration”);
provided, however, that the Corporation shall only be required to effect a
Demand Registration pursuant to this Section 4(a) if such Demand Registration
(including any Registrable Securities included in such Demand Registration
pursuant to the immediately succeeding paragraph) is reasonably expected to
result in aggregate gross cash proceeds in excess of $50,000,000 (without regard
to any underwriting discount or commission); provided, further that the
Corporation shall not be obligated to file a Registration Statement relating to
any registration request under this Section 4(a) if it would become effective
within a period of one hundred eighty (180) days after the effective date of the
Registration Statement for the Initial Public Offering or if it would become
effective within a period of sixty (60) days after the effective date of any
other Registration Statement relating to any registration request under this
Section 4(a) or within a period of sixty (60) days after the pricing of any
Underwritten Shelf Take-Down relating to a request under Section 3(d). Following
receipt of a Demand Notice for a Demand Registration in accordance with this
Section 4(a), the Corporation shall use its reasonable best efforts to file a
Registration Statement as promptly as practicable, but in any event no later
than forty-five (45) days after the date of the related Demand Notice, and shall
use its reasonable best efforts to cause such Registration Statement to be
declared effective under the Securities Act as promptly as practicable after the
filing thereof (subject to the second proviso in the immediately preceding
sentence), but in no event later than ninety (90) days after the date of the
related Demand Notice.

Promptly (and, in any event, within five (5) days) after receipt by the
Corporation of a Demand Notice in accordance with this Section 4(a), the
Corporation shall give written notice (the “Notice”) of such Demand Notice to
all other holders of Registrable Securities and shall, subject to the provisions
of Section 4(b), include in such registration all Registrable Securities with
respect to which the Corporation received written requests for inclusion therein
within ten (10) days after such Notice is given by the Corporation to such
holders.

All requests made pursuant to this Section 4 will specify the number of
Registrable Securities to be registered and the intended methods of disposition
thereof.

 

11



--------------------------------------------------------------------------------

The Corporation shall be required to maintain the effectiveness of the
Registration Statement with respect to any Demand Registration for a period of
at least one hundred eighty (180) days after the effective date thereof or such
shorter period during which all Registrable Securities included in such
Registration Statement have actually been sold; provided, however, that such
period shall be extended for a period of time equal to the period the holder of
Registrable Securities refrains from selling any securities included in such
Registration Statement at the request of the Corporation or an underwriter of
the Corporation pursuant to the provisions of this Agreement.

(b)    Priority on Demand Registration. If any of the Registrable Securities
registered pursuant to a Demand Registration are to be sold in a firm commitment
Underwritten Offering, and the managing underwriter or underwriters advise the
holders of such securities in writing that in their view marketing factors
(including an adverse effect on the per share offering price) require a
limitation on the number of Registrable Securities which would otherwise be
included in such Demand Registration, then there shall be included in such firm
commitment Underwritten Offering the maximum number of Registrable Securities
that in the opinion of such managing underwriter or underwriters can be sold
without adversely affecting such offering, and such number of Registrable
Securities shall be allocated as follows, unless the managing underwriter(s)
require a different allocation:

(i)    first, pro rata among the holders of Registrable Securities on the basis
of the percentage of the Registrable Securities requested to be included in such
Registration Statement by such holders; and

(ii)    second, the securities for which inclusion in such Demand Registration,
as the case may be, was requested by the Corporation.

For purposes of the underwriter cutback set forth in this Section 4(b), all
Registrable Securities held by any Stockholder shall also include any
Registrable Securities held by the partners, members, stockholders or Affiliates
of such holder, or the estates and family members of any such holder or such
partners, members, stockholders and Affiliates, any trusts for the benefit of
any of the foregoing Persons and, at the election of such holder or such
partners, members, stockholders, trusts, family members or Affiliates, any
charitable organization, in each case to whom or to which Registrable Securities
shall have been distributed, transferred or contributed prior to the execution
of the underwriting agreement in connection with such Underwritten Offering, and
such holder and other Persons shall be deemed to be a single selling holder of
Registrable Securities, and any pro rata reduction (unless the managing
underwriter(s) require a different allocation) with respect to such selling
holder shall be based upon the aggregate amount of Registrable Securities owned
by all Persons included within such selling holder, as defined in this sentence.
No securities excluded from the underwriting by reason of the underwriter’s
limitations set forth in the immediately preceding paragraph shall be included
in such Underwritten Offering.

(c)    Postponement of Demand Registration. The Corporation shall not be
obligated to file any Registration Statement or other disclosure document
pursuant to this Section 4 (but shall be obligated to continue to prepare such
Registration Statement or other disclosure document) if the Corporation shall
furnish to the holders requesting registration a

 

12



--------------------------------------------------------------------------------

certificate signed by a Chief Executive Officer or equivalent senior executive
of the Corporation stating that the filing, effectiveness or continued use of
such Registration Statement would require the Corporation to make an Adverse
Disclosure, in which case the Corporation shall have a period (each a “Demand
Delay”) of not more than forty-five (45) days or if shorter the period to the
filing by the Corporation of its next quarterly report on Form 10-Q or annual
report on Form 10-K, or such longer period as the Stockholder initiating such
registration request shall consent to in writing, within which to file such
Registration Statement; provided, however, that, unless consented to in writing
by each Stockholder, the Corporation shall not be permitted to exercise more
than three (3) Demand Delays (pursuant to this Section 4(c)) and Shelf
Suspensions (pursuant to Section 3(c)) in the aggregate during any twelve
(12)-month period, or exercise any Demand Delays or Shelf Suspensions for a
period of longer than ninety (90) days in the aggregate during any twelve
(12)-month period. Each Stockholder receiving such certificate shall keep
confidential the fact that a Demand Delay is in effect, the certificate referred
to above and its contents for the permitted duration of the Demand Delay or
until otherwise notified by the Corporation, in each case in accordance with
Section 13(k). If the Corporation shall so postpone the filing of a Registration
Statement, the Stockholder requesting such Demand Registration shall have the
right to withdraw the request for registration by giving written notice to the
Corporation prior to the anticipated termination date of the postponement
period, as provided in the certificate delivered to the holders.

(d)    Cancellation of a Demand Registration. Holders of a majority of the
Registrable Securities which are to be registered in a particular offering
pursuant to this Section 4 or Section 3 shall have the right to notify the
Corporation that they have determined that the proposed offering be abandoned or
withdrawn, in which event the Corporation shall abandon or withdraw the
applicable Registration Statement or Underwritten Shelf Take-Down and
concurrently advise in writing all holders of Registrable Securities thereof and
no Demand Registration shall be deemed to have occurred for purposes of this
Section 4 or Section 3, as applicable; provided, however, that, in connection
with any underwritten Demand Registration (including any Underwritten Shelf
Take-Down) initiated (i) solely by OEP, only OEP shall have the right to notify
the Corporation that it has determined that the corresponding Registration
Statement or Underwritten Shelf Take-Down, as applicable, be abandoned or
withdrawn or (ii) solely by Sanken, only Sanken shall have the right to notify
the Corporation that it has determined that the corresponding Registration
Statement or Underwritten Shelf Take-Down, as applicable, be abandoned or
withdrawn; provided, further, that in either case, the other Stockholder may
elect to continue with such underwritten Demand Registration (including any
Underwritten Shelf Take-Down) with such amendments as are required to reflect
the removal of the Stockholder that has determined not to proceed with such
underwritten Demand Registration.

(e)    Number of Demand Notices. In connection with the provisions, and subject
to the limitations, of this Section 4, each Stockholder shall have an unlimited
number of Demand Notices that it is permitted to deliver (or cause to be
delivered) to the Corporation hereunder. Notwithstanding anything express or
implied in the foregoing provisions of this Section 4(e) or elsewhere in this
Agreement to the contrary, the Corporation shall not be obligated to file more
than one Registration Statement on Form S-1 pursuant to this Agreement at any
time during the one year period following the Initial Public Offering.

 

13



--------------------------------------------------------------------------------

(f)    Registration Statement Form. If any registration requested pursuant to
Section 3 or this Section 4 which is proposed by the Corporation to be effected
by the filing of a Registration Statement on Form S-3 (or any successor or
similar short-form registration statement) shall be in connection with an
Underwritten Offering, and if the Stockholders or the managing underwriter or
underwriters shall advise the Corporation in writing that, in its or their
opinion, the use of another form of Registration Statement is of material
importance to the success of such proposed offering or is required by applicable
law, then such registration shall be effected on such other form.

Section 5.    Piggyback Registration.

(a)    Right to Piggyback. Except with respect to the filing of a Shelf
Registration Statement as provided in Section 3 or a Demand Registration as
provided in Section 4, if the Corporation proposes to file a Registration
Statement under the Securities Act with respect to an offering of Interests,
other than in connection with and subsequent to, the Initial Public Offering,
whether or not for sale for its own account (other than a Registration Statement
(i) on Form S-4, Form S-8 or any successor forms thereto, or (ii) filed solely
in connection with an exchange offer or any employee benefit or dividend
reinvestment (or similar) plan, but including, for the avoidance of doubt, in
connection with the Initial Public Offering), then the Corporation shall give
prompt written notice of such proposed filing no later than ten (10) days prior
to the anticipated filing date (the “Piggyback Notice”) to all of the
Stockholders that hold Registrable Securities. The Piggyback Notice shall offer
such holders the opportunity to include (or cause to be included) in such
Registration Statement the number of Registrable Securities as each such holder
may request (a “Piggyback Registration”). Subject to Section 5(b), the
Corporation shall include in each such Piggyback Registration all Registrable
Securities from all such holders with respect to which the Corporation has
received written requests for inclusion therein within ten (10) days after
notice has been given to the applicable holder. The eligible holders of
Registrable Securities shall be permitted to withdraw all or part of the
Registrable Securities from a Piggyback Registration at any time by giving
notice to the Corporation at least two (2) Business Days prior to the effective
date of such Piggyback Registration. The Corporation shall not be required to
maintain the effectiveness of the Registration Statement for a Piggyback
Registration beyond the earlier to occur of (i) one hundred eighty (180) days
after the effective date thereof and (ii) consummation of the distribution by
the holders of the Registrable Securities included in such Registration
Statement.

If at any time after giving a Piggyback Notice and prior to the effective date
of the Registration Statement filed in connection with such registration the
Corporation shall determine for any reason not to register the securities
originally intended to be included in such registration, the Corporation may, at
its election, at any time prior to such effectiveness, give written notice of
such determination to the Stockholders and thereupon the Corporation shall be
relieved of its obligation to register such Registrable Securities in connection
with the registration of securities originally intended to be included in such
registration, without prejudice, however, to the right of a Stockholder
immediately thereafter to request that such registration be effected as a
registration under Section 3 or 4 to the extent permitted thereunder or to
continue such registration as a Demand Registration as if such Stockholder had
requested such Demand Registration in the first instance (which continuation
shall, for the avoidance of doubt, not require the restart of any applicable
minimum notice provisions of Section 3 or 4).

 

14



--------------------------------------------------------------------------------

(b)    Priority on Piggyback Registrations. The Corporation shall use reasonable
best efforts to cause the managing underwriter or underwriters of a proposed
Underwritten Offering to permit the holders of Registrable Securities who have
submitted a Piggyback Notice in connection with such offering to include in such
offering all Registrable Securities included in each holder’s Piggyback Notice
on the same terms and conditions as any other Interests, if any, of the
Corporation included in the offering. Notwithstanding the foregoing, if the
managing underwriter or underwriters of such Underwritten Offering have informed
the Corporation in writing that it is their good faith opinion that the total
amount of securities that such holders, the Corporation and any other Persons
having rights to participate in such registration, intend to include in such
offering is such as to adversely affect the success of such offering, then the
amount of securities to be offered (i) for the account of holders of Registrable
Securities and (ii) for the account of all such other Persons (other than the
Corporation) shall be reduced to the extent necessary to reduce the total amount
of securities to be included in such offering to the amount recommended by such
managing underwriter or underwriters by first reducing, or eliminating if
necessary, all securities of the Corporation requested to be included by such
other Persons (other than the Corporation and holders of Registrable Securities)
and then, if necessary, reducing, or eliminating if necessary, the securities
requested to be included by the holders of Registrable Securities requesting
such registration pro rata among such holders on the basis of the percentage of
the Registrable Securities requested to be included in such Registration
Statement by such holders.

Section 6.    Restrictions on Public Sale by Holders of Registrable Securities;
Restrictions on the Corporation.

(a)    Each Stockholder who is a holder of Registrable Securities agrees, in
connection with any Underwritten Offering made pursuant to a Registration
Statement filed pursuant to Sections 3, 4 or 5 (whether or not such holder
elected to include Registrable Securities in such Registration Statement), if
requested (pursuant to a written notice) by the managing underwriter or
underwriters in an Underwritten Offering, not to effect any public sale or
distribution of any of the Corporation’s Equity Securities (or securities
convertible into or exchangeable or exercisable for Equity Securities) (except
as part of such Underwritten Offering), including a sale pursuant to Rule 144 or
any swap or other economic arrangement that transfers to another any of the
economic consequences of owning any Interests, or to give any Demand Notice
during the period commencing on the date of the request (which shall be no
earlier than fourteen (14) days prior to the expected “pricing” of such
offering) and continuing for not more than (a) with respect to any other
offering (other than a Non-Marketed Underwritten Shelf Take-Down), ninety
(90) days or (b) with respect to any Non-Marketed Underwritten Shelf Take-Down,
the lesser of (i) forty-five (45) days after such Non-Marketed Underwritten
Shelf Take-Down is completed and (ii) the date that such Non-Marketed
Underwritten Shelf Take-Down is abandoned, in each case, after the date of the
final Prospectus (or final Prospectus supplement if the offering is made
pursuant to a Shelf Registration Statement), pursuant to which such public
offering shall be made, or such lesser period as is required by the managing
underwriter(s) (which shall also apply equally to all Stockholders). Each
Stockholder agrees that it will deliver to the managing underwriter or
underwriters of any offering to which clause (a) or (b) above is applicable a
customary lock-up agreement (with customary terms, conditions and exceptions)
that is substantially similar to the agreement delivered to the managing
underwriter

 

15



--------------------------------------------------------------------------------

or underwriters as the lock-up agreements delivered by each of the Stockholders
reflecting its agreement set forth in this Section 6.

(b)    Notwithstanding the foregoing, any discretionary waiver or termination of
this lock-up provision or any such lock-up agreement by the Corporation or the
underwriters with respect to any Stockholder shall apply to the other
Stockholders as well, pro rata based upon the number of Interests subject to
such obligations.

(c)    The Corporation agrees, in connection with any Underwritten Offering made
pursuant to a Registration Statement filed pursuant to Sections 3, 4 or 5
(excluding the primary offering (if any) by the Corporation in the Piggyback
Registration as set forth in the Piggyback Notice) not to effect any public sale
or distribution of any common equity (or securities convertible into or
exchangeable or exercisable for common equity) (other than pursuant to a
registration statement on Form S-4, Form S-8 or any successor forms thereto
relating to common equity to be issued solely by the Corporation in connection
with (i) any acquisition of another entity or business or (ii) a stock option or
any other employee benefit or dividend reinvestment plan) for its own account,
in the case of each of clauses (i) and (ii), during the period beginning seven
(7) days prior to the “launch” of the Underwritten Offering and ending no later
than the earlier of (x) with respect to the Initial Public Offering, one hundred
eighty (180) days, (y) with respect to any other offering (other than a
Non-Marketed Underwritten Shelf Take-Down), ninety (90) days or (z) with respect
to any Non-Marketed Underwritten Shelf Take-Down, the lesser of (I) forty-five
(45) days after such Non-Marked Underwritten Shelf Take-Down is completed and
(II) the date that such Non-Marketed Underwritten Shelf Take-Down is abandoned,
in each case, after the date of the final Prospectus (or final Prospectus
supplement if the offering is made pursuant to a shelf registration) pursuant to
which such public offering shall be made, or such lesser period as is required
by the managing underwriter (which shall also apply equally to all
Stockholders).

Section 7.    Registration Procedures. If and whenever the Corporation is
required to use its reasonable best efforts to effect the registration of any
Registrable Securities under the Securities Act as provided in Sections 3, 4 or
5, the Corporation shall effect such registration to permit the sale of such
Registrable Securities in accordance with the intended method or methods of
disposition thereof, and pursuant thereto the Corporation shall cooperate in
good faith in the sale of the securities and shall, as expeditiously as
possible:

(a)    prepare and file with the SEC a Registration Statement or Registration
Statements on such form as shall be available for the sale of the Registrable
Securities by the holders thereof or by the Corporation in accordance with the
intended method or methods of distribution thereof (including a distribution to,
and resale by, the members or partners of a holder of Registrable Securities (an
“In-Kind Distribution”)), and use its reasonable best efforts to cause such
Registration Statement to become effective and to remain effective as provided
herein; provided, however, that before filing a Registration Statement or
Prospectus or any amendments or supplements thereto, or comparable statements
under securities or state “blue sky” laws of any jurisdiction, or any free
writing prospectus related thereto, the Corporation shall furnish or otherwise
make available to the Stockholders that hold Registrable Securities covered by
such Registration Statement or Prospectus, their counsel and the managing
underwriters, if any, copies of all such documents proposed to be filed, which
documents will be subject to the

 

16



--------------------------------------------------------------------------------

reasonable review and comment of such holders and counsel, and such other
documents reasonably requested by such holders or counsel, including any comment
letters or other correspondence between the SEC and the Corporation, its counsel
or auditors and all memoranda relating to discussions with the SEC with respect
to such Registration Statement (including documents that would be incorporated
or deemed to be incorporated therein by reference), and, if requested by such
holders or counsel, provide such holders and/or counsel reasonable opportunity
to participate in the preparation of such Registration Statement and each
Prospectus included therein and such other opportunities to conduct a reasonable
investigation within the meaning of the Securities Act, including reasonable
access to the Corporation’s books and records, officers, accountants and other
advisors. The Corporation shall not file any such Registration Statement or
Prospectus or any amendments or supplements thereto (including such documents
that, upon filing, would be incorporated or deemed to be incorporated by
reference therein), or any such comparable statements under securities or state
“blue sky” laws of any jurisdiction, or any such fee writing prospectus related
thereto, with respect to a Demand Registration to which the holders of a
majority of the Registrable Securities held by the Stockholders covered by such
Registration Statement or Prospectus, their counsel, or the managing
underwriters, if any, shall reasonably object, in writing, on a timely basis,
unless, in the opinion of the Corporation, such filing is necessary to comply
with applicable law;

(b)    prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement continuously effective during the period provided herein
and comply in all material respects with the provisions of the Securities Act
with respect to the disposition of all securities covered by such Registration
Statement; and cause the related Prospectus to be supplemented by any Prospectus
supplement as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of the securities covered by such
Registration Statement, and as so supplemented to be filed pursuant to Rule 424
(or any similar provisions then in force) under the Securities Act;

(c)    notify each selling holder of Registrable Securities, its counsel and the
managing underwriters, if any, promptly, and (if requested by any such Person)
confirm such notice in writing, (i) when a Registration Statement, any
pre-effective amendment thereto, a Prospectus or any Prospectus supplement or
post-effective amendment has been filed with the SEC, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or related Prospectus or for additional information, (iii) of the issuance by
the SEC of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (iv) if at any
time the Corporation has reason to believe that the representations and
warranties of the Corporation contained in any agreement (including any
underwriting agreement) contemplated by Section 7(o) below cease to be true and
correct, or could reasonably be expected with the passage of time to cease to be
true and correct, (v) of the receipt by the Corporation of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction, or the
initiation or threatening of any proceeding for such purpose, and (vi) if the
Corporation has knowledge of the happening of any event that makes any statement
made in such Registration Statement, related Prospectus, any document
incorporated or deemed to be incorporated therein by

 

17



--------------------------------------------------------------------------------

reference, any free writing prospectus or the information conveyed to any
purchaser at the time of sale to such purchaser untrue in any material respect
or that requires the making of any changes in such Registration Statement,
Prospectus, documents, free writing prospectus or information so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, not misleading, and that in the
case of the Prospectus, any free writing prospectus or the information conveyed
to any purchaser at the time of sale to such purchaser, it will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading (which notice shall notify the selling
holders only of the occurrence of such an event and shall provide no additional
information regarding such event to the extent such information would constitute
material non-public information);

(d)    use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the lifting at the
earliest date reasonably practicable of any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction in which such qualification or exemption has been requested
pursuant to Section 7(h) below;

(e)    if requested by the managing underwriters, if any, or the holders of a
majority of the then-outstanding Registrable Securities being sold in connection
with an Underwritten Offering, promptly include in a Prospectus supplement or
post-effective amendment such information as the managing underwriters, if any,
or such holders may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such Prospectus
supplement or such post-effective amendment as soon as practicable after the
Corporation has received such request; provided, however, that the Corporation
shall not be required to take any actions under this Section 7(e) that are not,
in the opinion of counsel for the Corporation, in compliance with applicable
law;

(f)    furnish or make available to each selling holder of Registrable
Securities, its counsel and each managing underwriter, if any, without charge,
as many conformed copies of the Registration Statement, the Prospectus and
Prospectus supplements, if applicable, and each post-effective amendment
thereto, including financial statements (but excluding schedules, all documents
incorporated or deemed to be incorporated therein by reference, and all
exhibits, unless requested in writing by such holder, counsel or underwriter),
and any free writing prospectus utilized in connection therewith, as such
Persons may reasonable request; provided that the Corporation may furnish or
make available any such documents in electronic format;

(g)    deliver to each selling holder of Registrable Securities, its counsel,
and the underwriters, if any, without charge, as many copies of the Prospectus
or Prospectuses (including each form of preliminary or final Prospectus) and
each amendment or supplement thereto, and each free writing prospectus utilized
in connection therewith, as such Persons may reasonably request from time to
time in connection with the distribution of the Registrable Securities; provided
that the Corporation may furnish or make available any such documents in
electronic format; and the Corporation, subject to the last paragraph of this
Section 7, hereby consents to the use of such Prospectus and each such amendment
or supplement thereto, and each such free writing prospectus, by each of the
selling holders of Registrable Securities and the underwriters, if any, in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any such amendment or supplement thereto;

 

18



--------------------------------------------------------------------------------

(h)    prior to any public offering of Registrable Securities, use its
reasonable best efforts to register or qualify or cooperate with the selling
holders of Registrable Securities, the underwriters, if any, and their
respective counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or “blue sky” laws of such
jurisdictions within the United States as any seller or underwriter reasonably
requests in writing and to keep each such registration or qualification (or
exemption therefrom) effective during the period such Registration Statement is
required to be kept effective and to take any other action that may be necessary
or advisable to enable such holders of Registrable Securities to consummate the
disposition of such Registrable Securities in such jurisdiction; provided,
however, that the Corporation will not be required to (i) qualify generally to
do business in any jurisdiction where it is not then so qualified or (ii) take
any action that would subject it to general service of process in any such
jurisdiction where it is not then so subject;

(i)    cooperate with the selling holders of Registrable Securities and the
managing underwriters, if any, to facilitate the timely preparation and delivery
of certificates (not bearing any legends) or issuance of Registrable Securities
in book-entry form (not being subject to any legends) representing Registrable
Securities to be sold after receiving written representations from each holder
of such Registrable Securities that the Registrable Securities represented by
the certificates so delivered by such holder will be transferred in accordance
with the Registration Statement, and enable such Registrable Securities to be in
such denominations and registered in such names as the managing underwriters, if
any, or holders may request at least two (2) Business Days prior to any sale of
Registrable Securities in a firm commitment public offering, but in any other
such sale, within ten (10) Business Days prior to having to issue the
securities, and instruct any transfer agent and registrar of Registrable
Securities to release any stop transfer orders in respect thereof (and, in the
case of Registrable Securities registered on a Shelf Registration Statement, at
the request of any such holder, prepare and deliver certificates representing
such Registrable Securities not bearing any restrictive legends, if applicable,
and deliver or cause to be delivered an opinion or instructions to the transfer
agent in order to allow such Registrable Securities to be sold from time to
time);

(j)    use its reasonable best efforts to cause the Registrable Securities
covered by the Registration Statement to be registered with or approved by such
other governmental agencies or authorities within the United States, except as
may be required solely as a consequence of the nature of such selling holder’s
business, in which case the Corporation will cooperate in all reasonable
respects with the filing of such Registration Statement and the granting of such
approvals, as may be necessary to enable the seller or sellers thereof or the
underwriters, if any, to consummate the disposition of such Registrable
Securities;

(k)    upon the occurrence of, and its knowledge of, any event contemplated by
Section 7(c)(vi), promptly prepare and file with the SEC a supplement or
post-effective amendment to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, or file any other required document so that, as thereafter
promptly delivered to the purchasers of the Registrable

 

19



--------------------------------------------------------------------------------

Securities being sold thereunder, such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

(l)    prior to the effective date of the Registration Statement relating to the
Registrable Securities, provide a CUSIP number for the Registrable Securities;

(m)    provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement and, in
the case of any secondary equity offering in connection therewith, provide and
enter into any reasonable agreements with a custodian for the Registrable
Securities;

(n)    (i) use its reasonable best efforts to cause all shares of Registrable
Securities covered by such Registration Statement to be listed on a national
securities exchange if shares of the particular class of Registrable Securities
are at that time listed on such exchange, as the case may be, prior to the
effectiveness of such Registration Statement and (ii) comply (and continue to
comply) with the requirements of any self-regulatory organization applicable to
the Corporation, including, without limitation, all corporate governance
requirements;

(o)    enter into such agreements (including an underwriting agreement in form,
scope and substance as is customary in Underwritten Offerings) and take all such
other actions reasonably requested by the holders of a majority of the
Registrable Securities held by the Stockholders that are being sold in
connection therewith (including those reasonably requested by the managing
underwriters, if any) to expedite or facilitate the disposition of such
Registrable Securities, and in such connection, whether or not an underwriting
agreement is entered into and whether or not the registration is an Underwritten
Registration, (i) make such representations and warranties to the holders of
such Registrable Securities and the underwriters, if any, with respect to the
business of the Corporation and its Subsidiaries, and the Registration
Statement, Prospectus and documents, if any, incorporated or deemed to be
incorporated by reference therein, in each case, in form, substance and scope as
are customarily made by issuers to underwriters in Underwritten Offerings, and,
if true, confirm the same if and when requested, (ii) use its reasonable best
efforts to furnish to the selling holders of such Registrable Securities
opinions of counsel to the Corporation and updates thereof (which counsel and
opinions (in form, scope and substance) shall be reasonably satisfactory to the
managing underwriters, if any, and counsels to the selling holders of the
Registrable Securities), addressed to each selling holder of Registrable
Securities and each of the underwriters, if any, covering the matters
customarily covered in opinions requested in Underwritten Offerings and such
other matters as may be reasonably requested by such counsel and underwriters,
(iii) use its reasonable best efforts to obtain “cold comfort” letters and
updates thereof from the independent certified public accountants of the
Corporation (and, if necessary, any other independent certified public
accountants of any Subsidiary of the Corporation or of any business acquired by
the Corporation for which financial statements and financial data are, or are
required to be, included in the Registration Statement) who have certified the
financial statements included in such Registration Statement, addressed to each
selling holder of Registrable Securities (unless such accountants shall be
prohibited from so addressing such letters by applicable standards of the
accounting profession) and each of the underwriters, if any, such letters to be
in customary form and

 

20



--------------------------------------------------------------------------------

covering matters of the type customarily covered in “cold comfort” letters in
connection with Underwritten Offerings, (iv) if an underwriting agreement is
entered into, the same shall contain indemnification provisions and procedures
substantially to the effect set forth in Section 9 with respect to all parties
to be indemnified pursuant to said Section except as otherwise agreed by each
Stockholder and (v) deliver such documents and certificates as may be reasonably
requested by the holders of a majority of the Registrable Securities being sold
pursuant to such Registration Statement, their counsel and the managing
underwriters, if any, to evidence the continued validity of the representations
and warranties made pursuant to Section 7(o)(i) above and to evidence compliance
with any customary conditions contained in the underwriting agreement or other
agreement entered into by the Corporation. The above shall be done at each
closing under such underwriting or similar agreement, or as and to the extent
required thereunder;

(p)    make available for inspection by a representative of the selling holders
of Registrable Securities, any underwriter participating in any such disposition
of Registrable Securities, if any, and any attorneys or accountants retained by
such selling holders or underwriter, at the offices where normally kept, during
reasonable business hours, all financial and other records, pertinent corporate
documents and properties of the Corporation and its Subsidiaries, and cause the
officers, directors and employees of the Corporation and its Subsidiaries to
supply all information in each case reasonably requested by any such
representative, underwriter, attorney or accountant in connection with such
Registration Statement; provided, however, that any information that is not
generally publicly available at the time of delivery of such information shall
be kept confidential by such Persons in accordance with Section 13(k). Without
limiting the foregoing, no such information shall be used by such Persons as the
basis for any market transactions in securities of the Corporation or its
Subsidiaries in violation of law;

(q)    cause its officers to use their reasonable best efforts to support the
marketing of the Registrable Securities covered by the Registration Statement
(including participation in “road shows”) taking into account the Corporation’s
reasonable business needs;

(r)    notwithstanding anything herein to the contrary, at the request of any
holder of Registrable Securities seeking to effect or considering an In-Kind
Distribution, file any Prospectus supplement or post-effective amendments, or
include in the initial Registration Statement any disclosures or language, or
include in any Prospectus supplement or post-effective amendment any disclosure
or language, and otherwise take any action, deemed necessary or advisable by
such holder to effect such In-Kind Distribution;

(s)    cooperate with each seller of Registrable Securities and each underwriter
or agent participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
FINRA;

(t)    comply (and continue to comply) with all applicable rules and regulations
of the SEC (including maintaining disclosure controls and procedures (as defined
in Exchange Act Rule 13a-15(e)) and internal control over financial reporting
(as defined in Exchange Act Rule 13a-15(f)) in accordance with the Exchange
Act), and make generally available to its security holders, as soon as
reasonably practicable after the effective date of the Registration Statement
(and in any event within forty-five (45) days, or ninety (90) days if it is a
fiscal year,

 

21



--------------------------------------------------------------------------------

after the end of such twelve (12) month period described hereafter), an earnings
statement (which need not be audited) covering the period of at least twelve
(12) consecutive months beginning with the first day of the Corporation’s first
calendar quarter after the effective date of the Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;

(u)    take no direct or indirect action prohibited by Regulation M under the
Exchange Act; provided, however, that to the extent that any prohibition is
applicable to the Corporation, the Corporation will use its reasonable best
efforts to make any such prohibition inapplicable;

(v)    take all reasonable action to ensure that any free writing prospectus
utilized in connection with any registration covered by Sections 3, 4 or 5
complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related Prospectus, Prospectus supplement and related
documents, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and

(w)    take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities.

The Corporation may require each holder of Registrable Securities as to which
any registration is being effected to furnish to the Corporation in writing such
information required under applicable law in connection with such registration
regarding such seller and the distribution of such Registrable Securities as the
Corporation may, from time to time, reasonably request in writing and the
Corporation may exclude from such registration the Registrable Securities of any
holder who unreasonably fails to furnish such required information within a
reasonable time after receiving such request.

If any Registration Statement or comparable statement under state “blue sky”
laws refers to any Stockholder by name or otherwise as the Stockholder of any
securities of the Corporation, then such Stockholder shall have the right to
require (i) the insertion therein of language, in form and substance reasonably
satisfactory to such Stockholder and the Corporation, to the effect that the
holding by such Stockholder of such securities is not to be construed as a
recommendation by such Stockholder of the investment quality of the
Corporation’s securities covered thereby and that such holding does not imply
that such Stockholder will assist in meeting any future financial requirements
of the Corporation, or (ii) in the event that such reference to such Stockholder
by name or otherwise is not in the judgment of the Corporation, as advised by
counsel, required by the Securities Act or any similar federal statute or any
state “blue sky” or securities law then in force, the deletion of the reference
to such Stockholder.

Each holder of Registrable Securities agrees if such holder has Registrable
Securities covered by such Registration Statement or Prospectus that, upon
receipt of any written notice from the Corporation of the happening of any event
of the kind described in Section 7(c)(ii), 7(c)(iii), 7(c)(iv) or 7(c)(v), such
holder will forthwith discontinue disposition of such

 

22



--------------------------------------------------------------------------------

Registrable Securities covered by such Registration Statement or Prospectus
until such holder’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 7(k), or until it is advised in writing by
the Corporation that the use of the applicable Prospectus may be resumed (which
shall be at the earliest opportunity that is reasonable practicable), and has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus; provided, however,
that the time periods under Sections 3, 4 and 5 with respect to the length of
time that the effectiveness of a Registration Statement must be maintained shall
automatically be extended by the amount of time the holder is required to
discontinue disposition of such securities.

Section 8.    Registration Expenses. All reasonable fees and expenses incident
to the performance of or compliance with this Agreement by the Corporation,
including (i) all registration, listing and filing fees (including fees and
expenses with respect to (A) filings required to be made with the SEC, any stock
exchange and FINRA (including any fees and disbursements of counsel for the
underwriters in connection with such filings and the review thereof by FINRA)
and (B) compliance with securities or “blue sky” laws, including any fees and
disbursements of counsel for the underwriters in connection with “blue sky”
qualifications of the Registrable Securities pursuant to Section 7(h)),
(ii) word processing, duplicating and printing expenses (including, if
applicable, expenses of printing certificates for Registrable Securities in a
form eligible for deposit with The Depository Trust Corporation and of printing
Prospectuses if the printing of Prospectuses is requested by the managing
underwriters, if any, or by the holders of a majority of the Registrable
Securities included in any Registration Statement), (iii) messenger, telephone
and delivery expenses of the Corporation, (iv) fees and disbursements of counsel
for the Corporation, (v) expenses of the Corporation incurred in connection with
any road show (including the cost of any aircraft chartered in connection with
such road show), (vi) fees and disbursements of all independent certified public
accountants referred to in Section 7(o)(iii) (including the expenses of any
“cold comfort” letters required by this Agreement) and any other Persons,
including special experts retained by the Corporation, (vii) fees and
disbursements of any transfer agent, registrar or depositary and (viii) fees and
disbursements of one (1) counsel (in addition to one (1) local counsel in each
relevant jurisdiction) for the Stockholders and any other holders whose
Registrable Securities are included in a Registration Statement, which counsel
shall be selected by the Stockholders (and otherwise, by holders of a majority
of the Registrable Securities being sold in connection with such offering),
shall be borne by the Corporation whether or not any Registration Statement is
filed or becomes effective. In addition, the Corporation shall pay its internal
expenses (including all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with the listing of the securities to
be registered on any securities exchange on which similar securities issued by
the Corporation are then listed and rating agency fees and the fees and expenses
of any Person, including special experts, retained by the Corporation.

The Corporation shall not be required to pay (i) fees and disbursements of any
counsel retained by any holder of Registrable Securities or by any underwriter
(except as set forth in clauses (i) and (viii) under the first paragraph of this
Section 8), (ii) any underwriter’s fees (including discounts, commissions or
fees of underwriters, selling brokers, dealer managers or similar securities
industry professionals) relating to the distribution of the Registrable
Securities (other than with respect to Registrable Securities sold by the
Corporation), or (iii) any other expenses of the holders of Registrable
Securities not specifically required to be paid by the Corporation pursuant to
the first paragraph of this Section 8.

 

23



--------------------------------------------------------------------------------

Section 9.    Indemnification.

(a)    Indemnification by the Corporation. The Corporation shall, without
limitation as to time, indemnify and hold harmless, to the fullest extent
permitted by law, each holder of Registrable Securities whose Registrable
Securities are covered by a Registration Statement or Prospectus, the officers,
directors, partners, members, managers, stockholders, affiliates, accountants,
attorneys, agents and employees of each of them, each Person who controls each
such holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, partners, members,
managers, stockholders, accountants, attorneys, agents and employees of each
such controlling Person, each underwriter or Qualified Independent Underwriter,
if any, the officers, directors, partners, members, managers, stockholders,
affiliates, accountants, attorneys, agents and employees of such underwriter or
Qualified Independent Underwriter, and each other Person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) such underwriter or Qualified Independent Underwriter
(collectively, “Holder Indemnitees”), from and against any and all losses,
claims, damages or liabilities, joint or several, actions or proceedings
(whether commenced or threatened) and costs (including costs of preparation and
reasonable attorneys’ fees and any legal or other fees or expenses incurred by
such party in connection with any investigation or Proceeding), expenses,
judgments, fines, penalties, charges and amounts paid in settlement
(collectively, “Losses”), as incurred, arising out of or based upon (i) any
untrue statement (or alleged untrue statement) of a material fact contained in
any Registration Statement, Prospectus, any amendment (including any
post-effective amendment) or supplement to any Registration Statement or
Prospectus, any filing made in connection with the qualification of the offering
under the securities or other “blue sky” laws of any jurisdiction in which
Registrable Securities are offered, or any other offering document (including
any related notification, or the like) incident to any such registration,
qualification or compliance, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus, in light of the
circumstances under which they were made) not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact in the information
conveyed by the Corporation to any purchaser at the time of the sale to such
purchaser, or the omission or alleged omission to state therein a material fact
required to be stated therein, or (iii) any violation by the Corporation of any
federal, state or common law rule or regulation applicable to the Corporation
and relating to action required of or inaction by the Corporation in connection
with any such registration, and will reimburse each Holder Indemnitee for any
legal and any other expenses reasonably incurred in connection with
investigating and defending or settling any such claim, Loss, damage, liability,
or action as such expenses are incurred, provided that the Corporation will not
be liable to any Holder Indemnitee in any such case to the extent that any such
Loss, claim, damage, liability, action or expense arises out of or is based on
any untrue statement or omission by such Holder Indemnitee or underwriter, but
only to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such Registration Statement,
Prospectus or other offering document in reliance upon and in conformity with
written information furnished to the Corporation by such Holder Indemnitee or
underwriter expressly for inclusion in such Registration Statement, Prospectus
or other offering document. It is agreed that

 

24



--------------------------------------------------------------------------------

the indemnity agreement contained in this Section 9(a) shall not apply to
amounts paid in settlement of any such Loss, claim, damage, liability or action
if such settlement is effected without the consent of the Corporation (which
consent shall not be unreasonably withheld, conditioned or delayed). Such
indemnity agreement shall remain in full force and effect regardless of any
investigation made by or on behalf of any Holder Indemnitee and shall survive
the Transfer of Registrable Securities by any such Holder Indemnitee.

(b)    Indemnification by Holder of Registrable Securities. In connection with
any Registration Statement in which a holder of Registrable Securities includes
Registrable Securities, such holder of Registrable Securities agrees to
indemnify, to the fullest extent permitted by law, severally and not jointly,
the Corporation, each other holder of Registrable Securities which includes
Registrable Securities in such Registration Statement, their respective
directors, managers and officers and each Person who controls the Corporation
and such holders (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) (collectively, “Corporation/Holder
Indemnitees”), from and against all Losses arising out of or based on any untrue
statement of a material fact contained in any such Registration Statement,
Prospectus, or other offering document, or any omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus, in light of the circumstances under
which they were made) not misleading, and will reimburse each Corporation/Holder
Indemnitee for any legal or any other expenses reasonably incurred in connection
with investigating or defending any such Loss, claim, damage, liability, action
or expense, in each case to the extent, but only to the extent, that such untrue
statement or omission is made in such Registration Statement, Prospectus, or
other offering document in reliance upon and in conformity with written
information furnished to the Corporation by such indemnifying selling holder of
Registrable Securities expressly for inclusion in such Registration Statement,
Prospectus or other offering document; provided, however, that the obligations
of such indemnifying selling holder of Registrable Securities hereunder shall
not apply to amounts paid in settlement of any such Losses, claims, damages,
expense or liabilities (or actions in respect thereof) if such settlement is
effected without the consent of indemnifying selling holder of Registrable
Securities (which consent shall not be unreasonably withheld, conditioned or
delayed); and provided, further, that the liability of each selling holder of
Registrable Securities hereunder shall be limited to the net proceeds received
by such selling holder from the sale of Registrable Securities giving rise to
such indemnification obligation. In addition, insofar as the foregoing indemnity
relates to any such untrue statement or omission made in a preliminary
Prospectus but eliminated or remedied in an amended or supplemented preliminary
Prospectus on file with the SEC at the time the Registration Statement becomes
effective, or in any amendment or supplement thereto at or prior to the pricing
of the sale of the Registrable Securities giving rise to the indemnification
obligation, and such new preliminary Prospectus or amendment or supplement
thereto is delivered to the underwriter, the indemnity agreement in this
Section 9(b) shall not inure to the benefit of any Person if a copy of such
amended or supplemented preliminary Prospectus was not furnished to the Person
asserting the Loss at or prior to the pricing of the sale of the Registrable
Securities giving rise to the indemnification obligation.

(c)    Conduct of Indemnification Proceedings. If any Person shall be entitled
to indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
give prompt notice to the party from which such indemnity is sought (the
“Indemnifying Party”) of any claim or of

 

25



--------------------------------------------------------------------------------

the commencement of any Proceeding with respect to which such Indemnified Party
seeks indemnification or contribution pursuant hereto; provided, however, that
the delay or failure to so notify the Indemnifying Party shall not relieve the
Indemnifying Party from any obligation or liability except (and only) to the
extent that the Indemnifying Party has been prejudiced in defending the claim by
such delay or failure. The Indemnifying Party shall have the right, exercisable
by giving written notice to an Indemnified Party promptly after the receipt of
written notice from such Indemnified Party of such claim or Proceeding, to,
unless in the Indemnified Party’s reasonable judgment a conflict of interest
between such indemnified and Indemnifying Parties may exist in respect of such
claim, assume, at the Indemnifying Party’s expense, the defense of any such
claim or Proceeding, with counsel reasonably satisfactory to such Indemnified
Party; provided, however, that an Indemnified Party shall have the right to
employ separate counsel in any such claim or Proceeding and to participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party unless: (i) the Indemnifying Party agrees to
pay such fees and expenses; or (ii) the Indemnifying Party fails promptly to
assume, or in the event of a conflict of interest cannot assume, the defense of
such claim or Proceeding or fails to employ counsel reasonably satisfactory to
such Indemnified Party, in which case the Indemnified Party shall have the right
to employ counsel and to assume the defense of such claim or proceeding;
provided, further, however, that the Indemnifying Party shall not, in connection
with any one such claim or Proceeding or separate but substantially similar or
related claims or Proceedings in the same jurisdiction, arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one firm of attorneys (in addition to appropriate local counsel) at
any time for all of the Indemnified Parties, or for fees and expenses that are
not reasonable. If, and so long as, the defense is assumed by the Indemnifying
Party, such Indemnifying Party will not be subject to any liability for any
settlement made without its consent (but such consent will not be unreasonably
withheld, conditioned or delayed). The Indemnifying Party shall not consent to
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release, in form and substance reasonably satisfactory to
the Indemnified Party, from all liability in respect of such claim or litigation
for which such Indemnified Party would be entitled to indemnification hereunder
or that includes any admission of fault or culpability of such Indemnified
Party.

(d)    Contribution. If the indemnification provided for in this Section 9 is
unavailable to an Indemnified Party in respect of any Losses (other than in
accordance with its terms), then each applicable Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and such Indemnified Party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party, on the one hand, and Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been taken by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent any such action, statement or omission. If, however, the
allocation provided in the second preceding sentence is not permitted by
applicable law, then each Indemnifying Party shall contribute to the amount paid
or payable

 

26



--------------------------------------------------------------------------------

by such Indemnified Party in such proportion as is appropriate to reflect not
only such relative faults but also the relative benefits of the Indemnifying
Party and the Indemnified Party as well as any other relevant equitable
considerations.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 9(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 9(d), an Indemnifying Party that
is a holder of Registrable Securities shall not be required to contribute any
amount in excess of the amount by which the net proceeds to the Indemnifying
Party from the sale of the Registrable Securities sold in a transaction that
resulted in Losses in respect of which contribution is sought in such proceeding
pursuant to this Section 9(d), exceed the amount of any damages that such
Indemnifying Party has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission (including as a
result of any indemnification obligation hereunder). No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

(e)    The indemnity and contribution agreements contained in this Section 9 are
in addition to any other liability that the Indemnifying Parties may otherwise
have to the Indemnified Parties; provided that in no event shall any holder of
Registrable Securities be liable to any Indemnified Parties with respect to any
untrue statement or alleged untrue statement or omission or alleged omission in
any Registration Statement, Prospectus or other offering document for any amount
in excess of the amount by which the net proceeds to the Indemnifying Party from
the sale of the Registrable Securities sold in the transaction that resulted in
any liability, exceeds the amount of any damages that such Indemnifying Party
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission (including as a result of any
indemnification or contribution obligation hereunder). Notwithstanding the
foregoing, to the extent that the provisions on indemnification and contribution
contained in the underwriting agreement entered into in connection with the
underwritten public offering are in conflict with the foregoing provisions, the
provisions in the underwriting agreement shall control (to the extent such
provisions do not disproportionately and adversely affect any Stockholders).

Section 10.    Rule 144; Restriction Removal.

(a)    At all times after the effective date of the first Registration Statement
filed by the Corporation under the Securities Act or the Exchange Act, the
Corporation shall (i) file the reports required to be filed by it under the
Securities Act and the Exchange Act in a timely manner, (ii) furnish to each
holder of Registrable Securities forthwith upon written request, (x) a written
statement by the Corporation as to its compliance with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act, (y) a copy of
the most recent annual or quarterly report of the Corporation, and (z) such
other reports and documents so filed by the Corporation as such holder may
reasonably request in availing itself of Rule 144, and (iii) take such further
action as any holder of Registrable Securities may reasonably request, all to
the extent required from time to time to enable such holder to sell Registrable
Securities without registration under the Securities Act within the limitations
of the exemption provided by Rule 144. Upon the request of any holder of
Registrable Securities, the Corporation shall deliver to such holder a written
statement as to whether it has complied with such requirements.

 

27



--------------------------------------------------------------------------------

(b)    The Corporation shall, promptly upon the request of any holder of
Registrable Securities (and, to the extent necessary, the delivery of such
Registrable Securities to the transfer agent therefor), cause any legend or
stop-transfer instructions with respect to restrictions on transfer under the
Securities Act of such Registrable Securities to be removed or otherwise
eliminated if (i) such Registrable Securities are registered pursuant to an
effective Registration Statement, (ii) in connection with a sale transaction,
such holder provides the Corporation with an opinion of counsel, in a generally
acceptable form, to the effect that a public sale, assignment or transfer of the
Registrable Securities may be made without registration under the Securities
Act, (iii) such holder provides the Corporation reasonable assurances that the
Registrable Securities have been or are being sold pursuant to, or can then be
sold by such holder without restriction or limitation under, Rule 144, or
(iv) such holder certifies in writing that such holder is not an Affiliate of
the Corporation and either (A) a holding period (determined as provided in
Rule 144(d)) of at least six months has elapsed since the acquisition of such
Registrable Securities from the Corporation or an Affiliate of the Corporation
and such holder will only sell the Registrable Securities in accordance with
Rule 144 (including, as applicable, the public information requirement thereof)
or pursuant to an effective Registration Statement, or (B) a holding period
(determined as provided in Rule 144(d)) of at least one year has elapsed since
the acquisition of such Registrable Securities from the Corporation or an
Affiliate of the Corporation. The Corporation shall be responsible for the fees
and expenses of its transfer agent and The Depository Trust Corporation
associated with the issuance of the Registrable Securities to the Stockholder
and any legend or stop-transfer instruction removal or elimination in accordance
herewith.

(c)    The foregoing provisions of this Section 10 are not intended to modify or
otherwise affect any restrictions on Transfers of securities contained in the
Stockholders’ Agreement.

Section 11.    Underwritten Registrations. In connection with any Underwritten
Offering, the underwriter or underwriters shall be selected by (i) with respect
to any Demand Registration, the Stockholder delivering the Demand Notice with
respect thereto (or, if both Stockholders are participating in such Demand
Registration, by both Stockholders as agreed in good faith), which selection
shall be subject to approval by the Corporation, not to be unreasonably
withheld, conditioned or delayed, (ii) with respect to any Underwritten Shelf
Take-Down, the initiating Stockholder that delivers the Take-Down Notice (or, if
both Stockholders are participating in such Underwritten Shelf Take-Down, by
both Stockholders as agreed in good faith), which selection shall be subject to
approval by the Corporation, not to be unreasonably withheld, conditioned or
delayed and (iii) with respect to any other offering, including any Piggyback
Registration, the Corporation.

No Person may participate in any Underwritten Registration hereunder unless such
Person (i) agrees to sell the Registrable Securities it desires to have covered
by a Registration Statement on the basis provided in any underwriting
arrangements in customary form and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements,
custody agreements and other documents required under the terms of such

 

28



--------------------------------------------------------------------------------

underwriting arrangements, provided that such Person shall not be required to
make any representations or warranties other than those related to title and
ownership of such Person’s Registrable Securities being sold and as to the
accuracy and completeness of statements made in a Registration Statement,
Prospectus, offering circular, or other document in reliance upon and in
conformity with written information furnished to the Corporation or the managing
underwriters, if any, by such Person specifically for use therein.

Section 12.    [Reserved]

Section 13.    Miscellaneous.

(a)    Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the written consent of each of the Corporation and each Stockholder.

(b)    Notices. All notices required to be given hereunder shall be in writing
and shall be deemed to be duly given if personally delivered, sent via email and
receipt thereof has been confirmed in writing, or mailed by certified mail,
return receipt requested, or nationally recognized overnight delivery service
with proof of receipt maintained, at the following addresses (or any other
address that any such party may designate by written notice to the other
parties): (i) if to the Corporation, to the address of its principal executive
offices, and (ii) if to any Stockholder, at such Stockholder’s address as set
forth on the records of the Corporation. Any such notice shall, if delivered
personally, be deemed received upon delivery; shall, if delivered by email, be
deemed received on the first Business Day following written confirmation of
receipt; and shall, if delivered by certified mail or nationally recognized
overnight delivery service, be deemed received the first Business Day after
being sent.

(c)    Successors and Assigns; Stockholder Status.

(i)    Subject to Section 13(c)(iii) hereof, each of the Stockholders and their
respective permitted assigns may transfer or assign their respective rights
hereunder, in whole or in part, to any Affiliate or third party, in each case,
to whom such Stockholder transfers any Registrable Securities; provided,
however, that in any transfer or assignment to a non-Affiliate by a Stockholder
of any rights contained in Sections 3, 4 and 5, such transfer shall be of at
least five percent (5%) or more of the then outstanding Registrable Securities.

(ii)    Subject to Section 13(c)(iii) hereof, each of the Stockholders and their
respective permitted assigns may transfer or assign their respective rights
hereunder, in whole or in part, to any Affiliate, any Immediate Family Member
(or any trust for the benefit of one or more of such Stockholder and his or her
Immediate Family Members) or any third party, in each case, to whom such
Stockholder transfers any Registrable Securities; provided, however, that in any
transfer or assignment by a Stockholder of any rights contained in Sections 3, 4
and 5 to any third party that is not an Affiliate or Immediate Family Member (or
a trust for the benefit of one or more of such Stockholder and his or her
Immediate Family Members) of such Stockholder, (A) such Stockholder

 

29



--------------------------------------------------------------------------------

and its Affiliates shall transfer at least a majority of the Registrable
Securities then held by such Stockholder and its Affiliates at the date of such
transfer and (B) such transfer shall be of at least five percent (5%) or more of
the then outstanding Registrable Securities.

(iii)    Except as provided in clauses (i) and (ii) above, this Agreement and
the rights of the parties hereunder may not be assigned without the prior
written consent of the Corporation and the Stockholders. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of each of the parties, including the Corporation and (subject to clauses
(i) and (ii) above) subsequent holders of Registrable Securities acquired,
directly or indirectly, from the Stockholders; provided, however, that,
notwithstanding anything to the contrary set forth herein, such successor or
assign shall not be entitled to such rights unless the successor or assign shall
have executed and delivered to the Corporation an Addendum Agreement
substantially in the form of Exhibit A hereto (which shall also be executed by
the Corporation) promptly following the acquisition of such Registrable
Securities, in which event such successor or assign shall be deemed a
Stockholder for purposes of this Agreement. Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any Person other than
the parties hereto and their respective successors and permitted assigns any
legal or equitable right, remedy or claim under, in or in respect of this
Agreement or any provision herein contained, except that the Holder Indemnitees
and Corporation/Holder Indemnitees shall be express third-party beneficiaries of
and have the right to enforce Section 9.

(d)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

(e)    Headings; Construction. The Section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. Unless the context requires
otherwise: (i) pronouns in the masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa; (ii) the term “including” shall
be construed to be expansive rather than limiting in nature and to mean
“including, without limitation,”; (iii) references to Sections and paragraphs
refer to Sections and paragraphs of this Agreement; and (iv) the words “this
Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and words of similar
import refer to this Agreement as a whole, including Exhibit A hereto, and not
to any particular subdivision unless expressly so limited. The terms “dollars”
and “$” shall mean United States dollars. Except as otherwise set forth herein,
securities exercisable, exchangeable or convertible into any other securities
shall not be deemed as “outstanding” securities of the type into which they are
exercisable, exchangeable or convertible for any purposes in this Agreement
until actually exercised or converted. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. If an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties and no presumption or burden of proof will
arise favoring or disfavoring any party because of the authorship of any
provision of this Agreement.

 

30



--------------------------------------------------------------------------------

(f)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts
entered into and performed entirely within such state.

(g)    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(h)    Entire Agreement. This Agreement and the Stockholders’ Agreement are
intended by the parties as a final expression of their agreement, and are
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein, with
respect to the registration rights granted by the Corporation with respect to
Registrable Securities. This Agreement together with the Stockholders’ Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

(i)    Securities Held by the Corporation or its Subsidiaries. Whenever the
consent or approval of holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Corporation
or its Subsidiaries shall not be counted in determining whether such consent or
approval was given by the holders of such required percentage.

(j)    Specific Performance. The parties hereto recognize and agree that money
damages may be insufficient to compensate the holders of any Registrable
Securities for breaches by the Corporation of the terms hereof and,
consequently, that the equitable remedy of specific performance of the terms
hereof will be available in the event of any such breach.

(k)    Confidentiality. In furtherance of and not in limitation of any other
similar agreement such Person may have with Sanken, OEP, the Corporation or any
of their respective Subsidiaries, each Shelf Holder, Stockholder and Person
referred to in Section 7(p) shall keep the information referred to in
Section 3(c), Section 4(c) and Section 7(p), respectively, confidential and
shall not disclose such information in any manner whatsoever, except such
information may be disclosed (i) by such Person to its Affiliates and its and
their respective directors, managers, officers, employees and authorized
representatives (including attorneys, accountants, consultants, bankers and
financial advisors of such Shelf Holder or its Affiliates) (collectively,
“Representatives”) who need to know such information and are obligated to keep
it confidential; (ii) by such Person to the extent required in order to comply
with reporting obligations to its limited partners who have agreed to keep such
information confidential; (iii) by such Person to the extent that such Person or
its Representative has received advice from its counsel that it is legally
compelled to disclose such information or is required to do so to comply with
applicable

 

31



--------------------------------------------------------------------------------

law or legal process or government agency or self-regulatory body request;
provided that prior to making such disclosure, such Person or Representative, as
the case may be, uses commercially reasonable efforts to preserve the
confidentiality of such information to the extent permitted by law, including
consulting with the Corporation regarding such disclosure and, if reasonably
requested by the Corporation, assisting the Corporation, at the Corporation’s
expense, in seeking a protective order to prevent the requested disclosure;
provided, however, that, in no event, shall any such Person be required to
directly initiate or participate in any legal proceeding in connection with such
efforts; provided, further, that such Person or Representative, as the case may
be, discloses only that portion of such information as is, based on the advice
of its counsel, legally required; (iv) by any Person or its Representative in
connection with an audit or an ordinary course examination by a regulator, bank
examiner or self-regulatory organization with regulatory oversight over such
Person or Representative, provided that such audit or examination is not
specifically directed at the Corporation, any of its Subsidiaries or such
information; and (v) to the extent such information becomes generally available
to the public other than as a result of a non-permitted disclosure or failure to
safeguard by such Person or its Representative.

(l)    Limitation on Other Registration Rights. From and after the date of this
Agreement, the Corporation shall not enter into any agreement with any holder or
prospective holder of any securities of the Corporation giving such holder or
prospective holder registration rights that are more favorable in any respect
than the rights granted under this Agreement.

(m)    No Inconsistent Agreements. The Corporation shall not hereafter enter
into any agreement with respect to its securities that is inconsistent in any
material respects with the rights granted to the Stockholders in this Agreement.

(n)    Term. This Agreement shall terminate with respect to a Stockholder on the
date on which such Stockholder and its Affiliates cease to hold Registrable
Securities. Notwithstanding any termination of this Agreement with respect to a
Stockholder, (i) such Stockholder’s rights and obligations pursuant to
Section 9, as well as the Corporation’s obligations to pay expenses pursuant to
Section 8, shall survive with respect to any Registration Statement in which any
Registrable Securities of such Stockholders were included and (ii) this
Section 13 shall survive any such termination. For the avoidance of doubt, any
underwriter lock-up that a Stockholder has executed prior to a Stockholder’s
termination in accordance with this clause shall remain in effect in accordance
with its terms.

(o)    Consent to Jurisdiction. In any judicial proceeding involving any
dispute, controversy or claim arising out of or relating to this Agreement, each
of the parties hereto unconditionally accepts the non-exclusive jurisdiction and
venue of any state or federal court sitting in New York, New York. Each of the
parties hereto hereby consents to process being served by any party to this
Agreement in any suit, action, or proceeding of the nature specified in the
preceding sentence by the mailing of a copy thereof in the manner specified by
Section 13(b).

TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER
AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM
IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING IN
WHOLE

 

32



--------------------------------------------------------------------------------

OR IN PART UNDER, RELATED TO, BASED ON OR IN CONNECTION WITH THIS AGREEMENT OR
THE SUBJECT MATTER HEREOF, WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER
SOUNDING IN TORT OR CONTRACT OR OTHERWISE. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 13(O) WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

(p)    Consents, Approvals and Actions. Except as otherwise expressly provided
in this Agreement, if any consent, approval or action of the Stockholders (as a
group taken together and not individually) is required at any time pursuant to
this Agreement, such consent, approval or action shall be deemed given if the
beneficial owners of a majority of the outstanding Interests beneficially owned
by each Stockholder at such time provide such consent, approval or action in
writing at such time.

[Signature Pages Follow]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ALLEGRO MICROSYSTEMS, INC. By:  

/s/ Ravi Vig

  Name: Ravi Vig   Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

SANKEN ELECTRIC CO., LTD. By:  

/s/ Yoshihiro Suzuki

  Name: Yoshihiro Suzuki   Title:   Senior Vice President



--------------------------------------------------------------------------------

OEP SKNA, L.P. By:   OEP SKNA GP, LLC,   its General Partner By:   OEP VI
General Partner, L.P.,   its Managing Member By:   OEP VI GP, Ltd.,   its
General Partner By:  

/s/ Paul Carl (Chip) Schorr IV

  Name: Paul Carl (Chip) Schorr IV   Title:   Senior Managing Director



--------------------------------------------------------------------------------

EXHIBIT A

ADDENDUM AGREEMENT

This Addendum Agreement is made this          day of                     ,
20    , by and between                      (the “New Stockholder”) and
[                    ] (the “Corporation”), pursuant to an Amended & Restated
Registration Rights Agreement dated as of November 2, 2020 (as the same may be
amended, restated, supplemented or otherwise modified through the date hereof,
the “Agreement”), by and among the Corporation, Sanken and OEP. Capitalized
terms used herein but not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.

WHEREAS, the Corporation has agreed to provide registration rights with respect
to the Registrable Securities as set forth in the Agreement; and

WHEREAS, the New Stockholder has acquired Registrable Securities directly or
indirectly from a Stockholder; and

WHEREAS, the Corporation and the Stockholders have required in the Agreement
that all persons desiring registration rights must enter into an Addendum
Agreement binding the New Stockholder to the Agreement to the same extent as if
it were an original party thereto.

NOW, THEREFORE, in consideration of the mutual promises of the parties, the New
Stockholder acknowledges that it has received and read the Agreement and that
the New Stockholder shall be bound by, and shall have the benefit of, all of the
terms and conditions set out in the Agreement that are applicable to
Stockholders to the same extent as if it were an original party to the Agreement
and shall be deemed to be a Stockholder thereunder.

 

 

New Stockholder

Name:

 

Address:

 

 

 

 

 

Exhibit A-1